My
delegation welcomes the election of the Minister for
Foreign Affairs of Namibia, Mr. Theo-Ben Gurirab, to the
presidency of the General Assembly at its fifty-fourth
session. Mexico knows him as an experienced diplomat
whose contribution will guarantee that our work strengthens
the ability of the United Nations to face the challenges of
the next century. In welcoming his election, we pay tribute
to the constructive role Namibia plays on the international
stage.
My delegation would also like to place on record its
appreciation to the Minister for Foreign Affairs of Uruguay,
Mr. Didier Opertti, for his outstanding guidance of the
fifty-third session.
I wish also to express the satisfaction of Mexico at the
admission of the Republic of Kiribati, the Republic of
Nauru and the Kingdom of Tonga to membership of the
Organization. Their presence among us strengthens
universality, the very essence of the United Nations.
My delegation is participating in this session with the
will to negotiate and the desire to cooperate that have
always characterized Mexico's foreign policy. We are
convinced that the proposals we make and results we
achieve will contribute to designing the international order
of the twenty-first century; we shall be an active participant
in the debate.
Now more than ever it seem essential that we review
the system we devised at San Francisco in the light of our
experiences over the past 54 years and of the progress
achieved in the field of international law. In that review we
must ensure that the interests of all Member States are
taken into account in line with the Charter principle of the
sovereign equality of States.
Mexico is proud of its multilateral outlook. My
country has always seen the United Nations as the ideal
forum to propose, negotiate and agree on solutions and
common strategies that will enable us to face our collective
challenges. We Mexicans are convinced that it is imperative
to spare no effort to make our Organization the primary
forum for generating comprehensive policies, policies that
guarantee lasting peace and security, and the development
and welfare of all peoples on earth.
As it does every year, the General Assembly has a
broad and complex agenda before it at this session. I wish
therefore to focus my statement on three topics that I
consider to be of paramount importance for the future of
the Organization and of the community of nations: world
peace and security; international cooperation in the field
of natural disasters; and the financial architecture of the
new century.
The Preamble and Article 1 of the Charter state that
fundamental aims of the peoples of the United Nations
are to live together in peace and to solve their disputes
without resorting to the use of force. The attainment of
those aims is our only guarantee if we yearn for a stable
and secure international community that reveres friendly
relations and goodwill among all peoples and all nations.
We note with growing concern that, far from
disappearing, conflicts have multiplied and their nature
has changed as a consequence of the reshuffling of forces
in the international arena. Today, these ever-proliferating
confrontations are to a great extent internal ones,
presenting formidable challenges to an Organization
conceived to resolve disputes between States. We still
lack clear-cut mandates and a defined consensus on how
to address this new state of affairs. This often divides us,
not on the ultimate goal — peace — but on the means to
achieve it. Given the absence of a new political contract
that enjoys the support of all Members of the United
Nations, Mexico will continue firmly to maintain that the
search for solutions to conflicts, whether they be internal
or international, must be in conformity with the letter and
the spirit of the San Francisco Charter. Its principles
cannot be subjected to interpretations varying with
circumstances or to unilateral whims. We cannot allow
the authority or the legitimacy of the Organization to be
damaged. We cannot accept actions that openly contradict
the intentions of the founders and that weaken the rights
of the community of States.
Mexico has always maintained that the use of force,
even when motivated by the loftiest humanitarian
impulses, is no solution; to the contrary, it generates
further instability, uncertainty and violence. But my
country has shown restraint when the Security Council
has acted in strict compliance with Chapter VII of the
Charter. Even so, the Mexican Government reiterates the
value of the peaceful settlement of disputes and firmly
rejects the existence of an alleged right to intervene,
particularly when it is proclaimed outside the framework
of international law.
31


This is one of the most pressing challenges that we
must face as we move towards the new millennium.
Essentially, we are striving to give the United Nations the
political underpinning that will enable it to face new threats
to peace and security in line with the thinking that inspired
the authors of the San Francisco Charter. If we fail, we run
the risk of eroding international negotiating tools and of
doing precisely what we want to avoid: weakening the
Organization.
For these reasons, my delegation invites all Member
States to begin an exercise in collective thinking that will
enable us to solve the dilemma of humanitarian crises
caused by internal conflicts on the one hand and of the
capability of the United Nations to respond on the other.
This must be an exercise in deep thinking that will lead us
to lasting solutions, which will both preserve peace and
protect the lives and human rights of those involved in
conflicts.
Allow me now to turn to another topic that I deem
central to the future of the United Nations: international
cooperation in the event of natural disaster. In view of the
regrettable recurrence of natural disasters, it is urgent to
think about a creative and effective international division of
labour so that responses by countries, regions and
organizations do not constitute isolated efforts or temporary
relief. They should instead constitute a comprehensive
strategy that will contribute to lasting stability.
We have all witnessed the sad consequences of natural
catastrophes. Recent experiences highlight the urgent need
for an effective machinery to address more rapidly and
more fully the needs of affected populations. These
experiences show also that at the very outset of the tragedy
it is essential to mobilize broader support efforts to
contribute to full recovery in the shortest possible time.
At the regional level, the countries of Latin America
and the Caribbean have taken important steps that serve as
an example of the proposed new division of labour to deal
with natural disasters. In the declaration on technical
cooperation for the prevention and relief of natural disasters
adopted at the summit meeting of the Permanent
Mechanism for Political Consultation and Concertation (Rio
Group), held in Mexico City in May, we undertook the
commitment “to promote permanent measures of technical
cooperation on every phase of natural disasters”. This
marks significant progress in the field of international
cooperation. It aims not only to repair the damage but also
to include preventive measures, and is designed to ensure
assistance not only at the time of crisis but also during
the reconstruction period.
Likewise, during their summit, held in June 1999 at
Rio de Janeiro, heads of State or Government of Latin
America and the Caribbean and of the European Union
decided to launch an important programme of cooperation
in the sphere of environmental and natural disasters. Its
goal is to help improve the capacity of the most
vulnerable nations of both regions so we can prevent and
deal with disasters. To that end, they agreed to establish
an appropriate system of international assistance at all
phases from prevention and early warning to emergency
assistance and mitigation, without neglecting rehabilitation
and reconstruction.
My delegation is convinced that these experiences
deserve to be considered by this Assembly so that their
merits may be assessed and disseminated throughout the
world. The United Nations must play a central role in
making this strategy international. It is urgent to have
national listings of civil defence organizations with
updated inventories of available resources to help in
disasters, and handbooks to guide us in the effective
management of international cooperation. In other words,
the Organization must respond in terms of who will
provide international cooperation when natural disasters
strike, what they will provide, and how they will provide
it.
Lastly, I would like to refer to the financial
architecture of the new century. A year ago, in this same
forum, I voiced the concern of Mexico about the harmful
effects that financial crises have on our societies. At that
time, I proposed that the Member States, coordinated by
the Secretary-General, should undertake to reflect on how
to improve our early-warning capacity in order to prevent
and confront in a timely fashion the occurrence and
proliferation of financial crises. This initiative found
support in resolution 53/172, entitled “The financial crisis
and its impact on growth and development, especially in
the developing countries”.
Subsequently, we proposed to the Secretary-General
the undertaking of an effort at the regional level in Latin
America and the Caribbean as part of a broader
endeavour that will have to involve other areas, including
developed countries and the international financial
agencies.
Earlier this month, in close collaboration with the
Economic Commission for Latin America and the
32


Caribbean, we held a meeting in Mexico City under the
heading “Towards a stable and predictable international
financial system linked to social development.” High-level
Government officials of the countries of our region
participated, as well as specialists and prominent officials
of multilateral institutions working in financial and social
fields.
At that meeting, we undertook an in-depth analysis of
the international financial architecture and its connection to
the social development of our peoples. We also reaffirmed
our conviction that it is urgent and necessary to define a
new world financial scheme that includes a social
dimension. The conclusions of that regional meeting have
been conveyed to the Secretary-General, and I would like
refer to just a few of them.
First, we participants expressed our concern over the
fact that once the most visible effects of the crisis are
overcome, we observe a dangerous attitude of complacency.
The countries of the region are convinced that a renewed
effort is required in order to strengthen the global financial
system, and we reaffirmed our commitment to actively
participate in this task.
Secondly, we emphasized the need to have a stable,
transparent, predictable, organized and secure international
financial system. To this end, we, the various participants
must accept and fulfil our respective responsibilities. The
international financial agencies must redesign their policies
in order to respond to the great challenges created by
financial markets. They must develop early-warning
mechanisms and expand their resources to help economies
in trouble in a timely and appropriate way. For their part,
countries must commit themselves to following
macroeconomic policies that lead to growth and social
justice. They must recognize, in order to remedy the
problem, the part played in the crisis by the absence of
adequate supervision and regulation of national banking
systems. A solid banking system is essential to protect a
country from speculative movements of capital.
Thirdly, we recognized the devastating impact that
financial crises have on the social situation and the
prospects for development of our countries. In this respect,
we expressed the need to advance towards a financial
architecture that reconciles the economy with society and
international finance with sustained social development. We
reaffirmed in this sense our absolute conviction that
sustained growth is the most effective way to reduce
inequality and poverty.
Fourthly, we agreed that the ultimate goal of the
international development banks must be precisely human
development. We deemed it fundamental for those
institutions to give high priority to financial support for
the formation of basic networks of social protection in
times of crisis, without losing sight of the broader
objectives of growth and development.
Fifthly, we agreed that the United Nations must play
a central role in promoting integrated social development
through forging an international consensus that helps
support and rebuild the global financial architecture. It is
encouraging to learn that in the year 2001 the United
Nations will sponsor a high-level meeting on financing
development. That will be an ideal opportunity to address
comprehensively the problem of social and human
development, including its financial aspect.
Thus, we will follow up on the conclusions and
recommendations coming out of the meeting in Mexico,
and on those from other meetings and forums, in order to
include all actors in the design of the financial
architecture for the twenty-first century. We will be
attentive to efforts in this direction on the part of
Secretary-General.
The United Nations must strengthen its position and
its mandate as the principal forum of debate and for
seeking consensual solutions that guide the work of the
international community in the face of problems and
situations that affect us all. It is essential to continue the
task of establishing a more democratic and transparent
Organization that fully reflects the interests and objectives
of its Members and that is a forum that truly represents
all of them. I am sure that all of us want a United
Nations where fairness and justice reign.
Looking towards the Millennium Assembly, we must
continue to foster cooperation and closeness among
nations in order to strengthen peace and security, push
disarmament ahead, promote development and the
struggle against poverty and ensure full respect for
international law.
If we are really being overtaken by events in the
global arena, we must strengthen our frame of action. If
it is necessary to reform our Organization to guarantee its
effective performance, let us do so. But let us do so
collectively, with respect for the juridical principle of the
equality of States. Let us not allow this forum to lose its
prestige or its influence. Mexico will not retreat from its
commitment to the letter and the spirit of the San
33


Francisco Charter. To the contrary, it will participate
actively in the effort to guarantee the vitality of the United
Nations in order to build a better world, both for ourselves
and for future generations.
This is the aim of the proposals I have made on behalf
of the Government that I have the honour to represent.







